Title: From Thomas Jefferson to Volney, 9 April 1797
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf, Comte de


                    
                        Dear Sir
                        Monticello Apr. 9. 97.
                    
                    Your favor of Mar. 15. came to hand a few days ago. It has been among the greatest of my regrets that I could scarcely see you while in Philadelphia. A thousand visits of ceremony, and some of sincerity, and all these to be returned filled up every moment of my time added to a little business. Since my return home I have been entirely alone, and much [con]fined by the rheumatism. Just now I recieve a summons to Philadelphia for the ensuing month, which I shall certainly obey if my rheumatism permits me. I am sorry for the summons, as every thing pacific could have been done without Congress, and I hope nothing is in contemplation which is not pacific. As far as my indisposition and solitude would permit I have been in the enjoiment of our delicious spring. The soft genial temperature of the season, just above the want of fire, enlivened by the reanimation of birds, flowers, the fields, forests and gardens, has been truly delightful and continues to be so. My peach and cherry trees blossomed on the 9th. of March which was the day I had the pleasure of meeting you on the street of Philadelphia as I returned from your lodgings. I passed Fredericksburg on the 18th. of Mar. whe[re not?] a blossom was opening. I think we are a fortnight forwarder than Fredericksburg, and the fine temperate [weather] of spring continues here about two months. Indeed my experience of the different parts of America convinces me that these mountains are the Eden of the US. for soil, climate, navigation and health. You have a little spring sometimes, but not much where you are: (Georgetown) there is more on the Eastern shore of Maryland, but none at Philadelphia or further North. There are fine autumns as far North as mid-Jersey, but none at New York, or very rarely, nor any further North. To-day my workmen assemble, and tomorrow begin their work. But they must suspend their works during my absence, as I am my own [architect], and my plan too little like what they have seen to trust them with it’s execution in my absence. On my return we uncover all but the two middle rooms; and I am not without a hope that should your peregrinations lead you this way in September or October I may begin to enjoy in your society the pleasure I have so long wished of having a lodging for my friends with more comfort to them and satisfaction to myself. I thank you for your pamphlet. I esteem the Doctor, yet blame him as to you. It grieves me to see the time of genius wasted in polemics; and hope therefore the reply which I see published will not tempt you from the resolution you express of proceeding to more useful labours. I hope I shall see you in Georgetown, and certainly shall if the movements of the stage will permit  it: for I prefer that conveyance to travelling with my own horses, because it gives me, what I have long been without, an opportunity of plunging into the mixed characters of my country, the most useful school we can enter into, and one which nothing else can supply the want of. I once intimately knew all the specimens of character which compose the aggregate mass of my fellow-citizens. But age, office, and literature have too long insulated me from them. I find that either their features or my optics have considerably changed in twenty years.—While at Georgetown I would recommend to you to get acquainted with Mr. John Thompson Mason a lawyer, and person of great worth and genius. I have myself but an acquaintance of two or three hours with him, which sufficed to accredit all the good things I had heard of him. Accept assurances of the sincere esteem with which I am Dear Sir affectionately Your friend & servt
                    
                        Th: Jefferson
                    
                